DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear to the Examiner how the beta ray can react with the first scintillator and produce a gamma ray. Applicant’s Specification at [0011] discloses that the first scintillator is configured to transmit light in a wavelength range of 380 nm - 450 nm which is not in the gamma radiation range. The Specification does not specifically teach of a material and/or structure that can convert beta radiation to gamma radiation and transmit light in the 380 nm - 450 nm range .  Clarification is needed.
	It is unclear to the Examiner how the neutron can react with the first scintillator and produce a gamma ray. Applicant’s Specification at [0011] discloses that the first scintillator is configured to transmit light in a wavelength range of 380 nm - 450 nm which is not in the gamma radiation range. The Specification does not specifically teach of a material and/or structure that can convert neutron radiation to gamma radiation and transmit light in the 380 nm - 450 nm range.  Clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0172852), and further in view of Kondrasovs et al. (US 2014/0312236) hereinafter known as Kondrasovs.
With regards to claim 1, Newman discloses a radiation detector for detecting radiation ([0089][0090]; Fig. 2), the radiation detector comprising:
a scintillator module (Fig. 2 and Fig. 4) formed by stacking a first scintillator emitting light in a first wavelength range by reacting with first radiation ([0039][0072][0089]; thin-scintillator 202, 402) and a second scintillator emitting light in a second wavelength range by reacting with second radiation ([0039][0071][0089]; thick-scintillator 203, 403);
a first optical filter attached to a region of the scintillator module and transmitting the light in the first wavelength range ([0039][0092]; 4091);
a second optical filter attached to another region of the scintillator module and transmitting the light in the second wavelength range ([0039][0092]; 4092) ;
(sensor 4041) sensing the light in the first wavelength range that has passed through the first optical filter [0092];
a second photodetector (sensor 4042)  sensing the light in the second wavelength range that has passed through the second optical filter [0092]; and
Newman discloses that If the two scintillators differ in pulse shape or duration, their light pulses can be discriminated by electronics that process the light sensor output signals [0039]. The reference also discloses that when a gamma ray passes through various layers, it would Compton scatter in the thick-scintillator, thereby producing a Compton-scattered energetic electron. The electron travels through the thick-scintillator producing scintillation light, which reaches the light sensors. The thick-scintillator light produces a distinctive pulse shape in which the incident particle (electron) can be identified according to the resulting signal generated [0090]. 
Newman does not specifically disclose identifying the type of radiation and a controller determining the radiation on the basis of sensing results by the first photodetector and the second photodetector.
Kondrasovs discloses a scintillation detector comprising a phoswich scintillator and a processing circuit suitable for implementing a method for processing electrical signals [0025]. Kondrasovs discloses that scintillation they comprise means suitable for distinguishing between the particles detected [0002]. Further, Kondrasovs teaches that the scintillation detector comprises a scintillator SC equipped with a photomultiplier PM, a digital/analogue converter CAN and a computer K equipped with a display screen E. The signal S(t) output by the photomultiplier PM is digitised by the analogue/digital converter CAN which outputs a digital signal SN(t).  The digital signal SN(t) is processed, in the computer K, by the processing method [0047]. Further, the reference teaches of distinguishing the light photons between   β12, γ1, γ2, γ12, and β12 by the detection signal [0049]-[0053]. 
In view of Kondrasovs, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Newman’s radiation detector with a computer that is capable of processing the output signal from the photodetectors and determining the type of radiation detected. The motivations are to utilize a computer (controller) to distinguish the scintillators/photodetectors signal generations for the determination of the type of radiation that the specific scintillator detected.

With regards to claim 2, Newman, in view of Kondrasovs, discloses the radiation detector of claim 1, wherein a thickness of the first scintillator is smaller (Newton; thin-scintillator 202, 402) than a thickness of the second scintillator (Newton; thick-scintillator 203, 403);
the first scintillator is configured to react with a beta ray (Kondrasovs; [0026][0039]) and the second scintillator is configured to react with a gamma ray (Kondrasovs; [0039])(Newton; [0063]); and
the controller determines a beta ray when both of the first photodetector and the second photodetector sense light (see the rejection of claim 1).
Newman teaches the use of a converter made from natural boron or lithium compounds [0049]. Neither references specifically disclose that the beta ray traveling into the first scintillator emits a gamma ray by reacting with the first scintillator and the gamma ray emitted by reaction with the first scintillator reacts with the second scintillator. (See the 112(a) rejection above)

With regards to claim 3, Newman, in view of Kondrasovs, discloses the radiation detector of claim 2, wherein the first scintillator includes any one of short-wavelength scintillators including CaF2 (Newman; [0078]; CaF2 ), and a (Newman; [0072]) and the first optical filter is configured to transmit light in a wavelength range of 380nm-450nm (The references does not specifically disclose the claim recitation, however, Newman teaches  that if the light pulses are different, the detector includes two optical filters, with each filter selecting only the light from one of the scintillators (Newman; [0015][0092]. One skilled within the art would be motivated to utilize a filter within the recited range to capture the specific light generation that corresponds to the first scintillator.); and
the second scintillator includes any one of long-wavelength scintillators including CerLuAG, CerGAGG, and Ce:GFAG (Kondrasov [0007][0204] teaches of utilizing a metal layer on the scintillator) and the second optical filter is configured to transmit light in a wavelength range of 480nm - 700nm (Newman; [0015][0092]. One skilled within the art would be motivated to utilize a filter within the recited range to capture the specific light generation that corresponds to the first scintillator.).

With regards to claim 4, Newman, in view of Kondrasovs, discloses the radiation detector of claim 1, wherein a thickness of the first scintillator (Newton; thin-scintillator 202, 402)  is smaller than a thickness of the second scintillator (Newton; thick-scintillator 203, 403);
the first scintillator is configured to react with a neutron and the second scintillator is configured to react with a gamma ray (Newman; [0063]);
the controller determines a neutron when both of the first photodetector and the second photodetector sense light (Kondrasovs; [0010]) (see the rejection of claim 1).
Newman teaches the use of a converter made from natural boron or lithium compounds [0049]. Neither references specifically disclose that the beta ray traveling into the first scintillator emits a gamma ray by reacting with the first scintillator and the gamma ray emitted by reaction with the first scintillator reacts with the second scintillator. (See the 112(a) rejection above)

With regards to claim 5, Newman, in view of Kondrasovs, discloses the radiation detector of claim 4, wherein the first scintillator includes a Boron-10-based scintillator (Newman; [0005]) and the first optical filter is configured to transmit  light in a wavelength range of 380nm - 450nm (The references does not specifically disclose the claim recitation, however, Newman teaches  that if the light pulses are different, the detector includes two optical filters, with each filter selecting only the light from one of the scintillators (Newman; [0015][0092]. One skilled within the art would be motivated to utilize a filter within the recited range to capture the specific light generation that corresponds to the first scintillator.)  ; and
the second scintillator includes any one of long-wavelength scintillators including CerLuAG, CerGAGG, and Ce:GFAG (Kondrasov [0007][0204] teaches of utilizing a metal layer on the scintillator)    and    the second optical    filter is configured  to transmit light in a wavelength range of 480nm - 700nm (Newman; [0015][0092]. One skilled within the art would be motivated to utilize a filter within the recited range to capture the specific light generation that corresponds to the first scintillator.).

With regards to claim 6, Newman, in view of Kondrasovs, discloses the radiation detector of claim 1, wherein the first optical filter (Newman; Fig. 4; 4041) and the second optical filter (Newman; 4042) are attached to a side of the second  scintillator 403 that is opposite to the first scintillator 402. (The reference does not specifically disclose the claim recitation, however, Newman teaches of a detector with a sensor on opposite sides (Fig. 2) and further teaches the use of two optical filters [0015]. It would have been obvious to one of ordinary skill within the art to utilize the optical filters on both sensors to filter the desired wavelengths of light which corresponds to a specific scintillator.)


With regards to claim 7, Newman, in view of Kondrasovs, discloses the radiation detector of claim 1, wherein the first optical filter is attached to a side of the first scintillator that is opposite to the second scintillator; and the second optical filter is attached to a side of the second scintillator that is opposite to the first scintillator. (The reference does not specifically disclose the claim recitation, however, Newman teaches of a detector with a sensor on opposite sides (Fig. 2) and further teaches the use of two optical filters [0015]. It would have been obvious to one of ordinary skill within the art to utilize the optical filters on both sensors to filter the desired wavelengths of light which corresponds to a specific scintillator.)

With regards to claim 8, Newman, in view of Kondrasovs, discloses the radiation detector of claim 1, wherein the first optical filter (Newman; Fig. 4; 4091 along with sensor 5042), see comment below) is attached  to a side of the (Fig. 5; 5022)   in a stacking direction of the first scintillator 5022and the second scintillator 5031; and
the second optical filter (Newman; Fig. 4; 4091 along with sensor 5041), see comment below)  is attached to a side of the second scintillator 5031 in the stacking direction of the first scintillator 5022 and the second scintillator 5031.
. (The reference does not specifically disclose the claim recitation, however, Newman teaches of a detector with a sensor on opposite sides (Fig. 5) and further teaches the use of two optical filters [0015]. It would have been obvious to one of ordinary skill within the art to utilize the optical filters on both sensors to filter the desired wavelengths of light which corresponds to a specific scintillator.)

With regards to claim 9, Newman, in view of Kondrasovs, discloses the radiation detector of claim 1, wherein the scintillator further includes a beam splitter (Newman; [0092] dichroic-type filters) attached to a side of the second scintillator that is opposite to the first scintillator and reflecting and transmitting the light in the first wavelength range and the light in the second wavelength range (The references does not specifically disclose the claim limitation, however, Newman does teach that a dichroic type filters can be utilized to reflect the out-of-band light back toward the other sensor [0092]. One skilled within the art would be motivated to utilize the dichroic type filter in the configuration disclosed by the claim limitation for the purpose of optimizing the transmission/reflection of light from the scintillator that corresponds to the first and second sensor.); and
the first optical filter is disposed in any one of reflection and transmission directions of the beam splitter and the second optical filter is disposed in the other one of the reflection and transmission directions of the beam splitter (Newman; [0092] dichroic-type filters).

With regards to claim 10, Newman discloses a radiation detector for detecting radiation (Abstract), the radiation detector comprising:
a scintillator module  (Fig. 6) formed by stacking a first scintillator emitting light in a first wavelength range by reacting with first radiation ([0039][0072][0089]; thin-scintillator 602)  and a second scintillator emitting light in a second wavelength range by reacting with second radiation ([0039][0071][0089]; thick-scintillator 203, 403);
a dichroic filter attached to a side of the second scintillator that is opposite to the first scintillator, reflecting or transmitting the light in the first wavelength (The reference does not specifically disclose the claim limitation, however, the reference does teach that a dichroic type filters can be utilized to reflect the out-of-band light back toward the other sensor. One skilled within the art would be motivated to utilize the dichroic type filter in the configuration disclosed by the claim limitation for the purpose of optimizing the transmission/reflection of light from the scintillator that corresponds to the first and second sensor.);
a first photodetector (Fig. 6; sensor 604) sensing the light in the first wavelength range that has passed through the dichroic filter;
a second photodetector (Fig. 6; sensor 604)  sensing the light in the second wavelength range that has passed through the dichroic filter; and
Newman does not specifically disclose identifying the type of radiation and a controller determining the radiation on the basis of sensing results by the first photodetector and the second photodetector.
Kondrasovs discloses a scintillation detector comprising a phoswich scintillator and a processing circuit suitable for implementing a method for processing electrical signals [0025]. Kondrasovs discloses that scintillation detectors are intended to identify quantitatively the nature of the radiation detected (β particles, internal conversion electrons, γ photons, X photons, they comprise means suitable for distinguishing between the particles detected [0002]. Further, Kondrasovs teaches that the scintillation detector comprises a scintillator SC equipped with a photomultiplier PM, a digital/analogue converter CAN and a computer K equipped with a display screen E. The signal S(t) output by the photomultiplier PM is digitised by the analogue/digital converter CAN which outputs a digital signal SN(t).  The digital signal SN(t) is processed, in the computer K, by the processing method [0047]. Further, the reference teaches of distinguishing the light photons between   β12, γ1, γ2, γ12, and β12 by the detection signal [0049]-[0053]. 
In view of Kondrasovs, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Newman’s radiation detector with a computer that is capable of processing the output signal from the photodetectors and determining the type of radiation detected. The motivations are to utilize a computer (controller) to distinguish the scintillators/photodetectors signal generations for the determination of the type of radiation that the specific scintillator detected.

With regards to claim 11, Newman, in view of Kondrasovs, discloses the radiation detector of claim 10, the radiation detector of claim 10, wherein thickness of the first scintillator (Newman; thin-scintillator 602)   is smaller than thickness of the second scintillator (Newman; thick-scintillator 203, 403);
the first scintillator is configured to react with a beta ray (Kondrasovs; [0026][0039])  and the second scintillator is configured to react with a gamma ray (Kondrasovs; [0039])(Newton; [0063]); and
detection of a beta ray is recognized when a beta ray traveling into the first scintillator emits a gamma ray by reacting with the first scintillator, the gamma ray emitted by reaction with the first scintillator reacts with the second scintillator, and accordingly both of the first photodetector and the second photodetector sense light (see the 112(a) rejection above).

With regards to claim 12, Newman, in view of Kondrasovs, discloses the radiation detector of claim 11, wherein the first scintillator includes any one of short-wavelength scintillators including CaF2 (Newman; [0078]; CaF2 ), and a plastic scintillator (Newman; [0072]) and the first optical filter is configured to transmit light in a wavelength range of 380nm-450nm (The references does not specifically disclose the claim recitation, however, Newman teaches  that if the light pulses are different, the detector includes two optical filters, with each filter selecting only the light from one of the scintillators (Newman; [0015][0092]. One skilled within the art would be motivated to utilize a filter within the recited range to capture the specific light generation that corresponds to the first scintillator.); and
the second scintillator includes any one of long-wavelength scintillators including CerLuAG, CerGAGG, and Ce:GFAG (Kondrasov [0007][0204] teaches of utilizing a metal layer on the scintillator).

With regards to claim 13, Newman, in view of Kondrasovs, discloses the radiation detector of claim 11, wherein thickness of the first scintillator (Newman; thin-scintillator 602)   is smaller than thickness of the second scintillator (Newman; thick-scintillator 203, 403);
the first scintillator is configured to react with a neutron and the second scintillator is configured to react with a gamma ray (Newman; [0063]); and
detection of a neutron is recognized when a neutron traveling into the first scintillator emits a gamma ray by reacting with the first scintillator, the gamma ray emitted by reaction with the first scintillator reacts with the second (see the 112(a) rejection above).

With regards to claim 14, Newman, in view of Kondrasovs, discloses the radiation detector of claim 13, wherein the first scintillator includes a Boron-10-based scintillator (Newman; [0005]) and the first wavelength range is 380nm - 450nm (see the 112(a) rejection above)  ; and
the second scintillator includes any one of long-wavelength scintillators including CerLuAG, CerGAGG, and Ce:GFAG (Kondrasov [0007][0204] teaches of utilizing a metal layer on the scintillator)    and    the second wavelength range of 480nm – 700 nm (Kondrasovs; [0124]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (US 2013/0112885)
Donowsky (US 2013/0320220)
Lehtinen et al. (US 5,180,916)
Dai et al. (US 2015/0014588)

Nagarkar et al. (US 7,772,558)
Warburton et al. (US 9,857,480)
Noakes et al. (US 3,898,460)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884